Citation Nr: 1113159	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-36 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  The Veteran testified at a hearing before the undersigned in September 2010.  Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the issue is more appropriately characterized as captioned above.  

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A November 2005 rating decision denied service connection for a psychiatric disorder.  The Veteran appealed that decision, however, he withdrew that appeal prior to certification to the Board.

2.  The evidence received since the November 2005 rating decision that denied service connection for a psychiatric disorder is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The Veteran's PTSD is at least as likely as not the result of his period of active service. 


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  An acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

In November 2005, the RO denied the Veteran's claim of service connection for a psychiatric disorder, diagnosed as bipolar disorder, on the grounds that there was no competent medical evidence of a psychiatric disability that was caused or aggravated by service.  The Veteran appealed that decision, however, he withdrew that appeal prior to certification to the Board.  38 C.F.R. § 20.204 (2010).  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

In the October 2008 rating decision on appeal, the RO denied the Veteran's claim for service connection for PTSD.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a psychiatric disorder, to include PTSD, condition may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claim was received in October 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in November 2005 consisted of the Veteran's service medical records, which noted nervousness and anxiety associated with acrophobia in April 1990.  On expiration of term of service report in August 1992 the Veteran noted a medical history of nervous trouble.  The examiner noted "nervousness my hands shake."  The claims file also contained the Veteran's personnel records and VA treatment notes that showed complaints of depression and a diagnosis of bipolar disorder in March 2005.  PTSD screening produced negative results.  A VA mental disorders examination report in May 2007 noted the Veteran's report of hitting his head during a nearby mortar explosion in service.  The Veteran was diagnosed with bipolar disorder, cocaine dependence in sustained full remission, and pathological gambling in sustained full remission.  The examiner opined that it was not at least as likely as not that the Veteran's nervous symptoms noted in service were the initial manifestation of bipolar disorder.  The examiner further found that the Veteran did not describe a significant traumatic experience in service that would warrant a diagnosis of PTSD.  

Newly received evidence includes VA medical records, which show a diagnosis and treatment for PTSD starting in 2007, along with the Veteran's statements and testimony regarding stressor incidents and treatment for additional psychiatric disorders, to include depression.  The Board finds that newly received evidence that contains a diagnosis of PTSD creates a reasonable possibility of allowance and is sufficient to reopen the claim.  The diagnosis of PTSD in those medical reports was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  Those reports and diagnoses are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  The Board will now address the merits of the underlying service connection claim.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2010).  

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second element, evidence that an in-service stressor actually occurred, the necessary evidence varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone is sufficient evidence as to the reported stressor's actual occurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2010).

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence of the claimed stressor.  The Veteran's actual presence during the stressor event did not have to be corroborated.  Rather, evidence that the Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggested actual exposure to the stressor event.  Cohen v. Brown, 10 Vet. App. 128 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-39852 (July 13, 2010).

The above cited regulation, indicates:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, as a result of incidents which occurred while on active duty in the Persian Gulf.  

The Veteran's personnel records show that he served in Southwest Asia between 1990 and 1991.  His service separation form shows he earned, among others, the Saudi Arabia Kuwait Liberation Medal Kuwait, National Defense Service Medal, and the Southwest Asia Service Medal with two Bronze stars.  His Military Operational Specialty Code (MOS) was light wheel vehicle mechanic, and he completed a unit armorer course.  The service medical records contain reports of nervousness and anxiety associated with acrophobia, and include an expiration of term of service report in August 1992 that noted a medical history of nervous trouble and shaking of the hands.  However, the Veteran was not diagnosed with PTSD during service, and the evidence of record does not establish that he engaged in combat with the enemy as contemplated by 38 U.S.C.A. § 1154(b).  

However, the Board finds that the Veteran's reported stressors relate to a fear of hostile military activity, as it involved threatened death or serious injury to himself and others, and the Veteran's response included fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).  The reported stressors include reports of fear of imminent danger from coming under enemy fire while stationed in Saudi Arabia approximately five miles from the Kuwait border; being near a mortar explosion that knocked him unconscious; and fear of being killed after a vehicle he had worked on earlier was destroyed in a mortar attack.  Further, those incidents are consistent with the places, types, and circumstances of the Veteran's service.  The evidence of record shows that he served in Saudi Arabia during the Persian Gulf War as a light wheel vehicle mechanic. 

As also required under the currently applicable regulations, the Veteran has a current diagnosis of PTSD that has been linked to the reported stressors as summarized above, as determined by a VA psychologist.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board recognizes that a VA examiner in May 2007 diagnosed bipolar disorder and opined that it was not at least as likely as not that the Veteran's nervous symptoms noted in service were the initial manifestation of bipolar disorder.  More importantly, the examiner found that the Veteran did not describe a significant traumatic experience in service that would warrant a diagnosis of PTSD.  However, in subsequent statements and the personal hearing, the veteran described other stressor incidents which as noted above involved fear of hostile military activity and were not considered by the VA examiner in May 2007.  Significantly, a VA psychologist based the diagnosis of PTSD on those reported stressors.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows a current PTSD diagnosis that has been linked to his reported in-service stressors, and based on a fear of hostile military action, by a VA psychologist.  The Board finds that the primary stressor referenced in the October 2007 consultation report is related to a fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's service.  Therefore, the Board finds that service connection is warranted for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is reopened.

Entitlement to service connection for posttraumatic stress disorder is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


